DETAILED ACTION
Status of the Application
Claims 1-5 are pending in the instant application.  Claim 4 is currently amended.  No new claims have been added. 
This is a Final Rejection Necessitated by Amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner appreciates the Applicant’s response regarding the interpretation of claim 4.   However, it is unclear how both the primary particle and the secondary particles made from aggregated primary particles have the same size particle diameter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 10-2016-0050835).
Regarding claim 1, Park et al. teaches a cathode active material for a non-aqueous electrolyte secondary battery (Abstract; paras. [0060] and [0065]) comprising:
primary particles of a lithium nickel complex oxide represented by a general formula LiNi0.6Mn0.2Co0.2O2 (para. [0075]; corresponds to the general formula LizNi1-x-yCoxMyO2+α where 0 < x ≤ 0.35, 0 ≤ y ≤ 0.35, 0.95 ≤ z ≤ 1.20, -0.2 ≤ α ≤ 0.2, and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al); and
secondary particles in which the primary particles aggregate (para. [0036]),
wherein a plurality of coated lithium nickel complex oxide particles are formed by disposing a compound containing tungsten and lithium on surfaces of the secondary particles and surfaces of the inside primary particles (paras. [0022] and [0023]).  
Because Park et al. teaches the claimed cathode active material, one of ordinary skill in the art can expect that a relative standard deviation of a ratio of a number of atoms of tungsten to a number of atoms of a metallic component other than lithium contained in the coated lithium nickel complex oxide particles is 0.4 or lower.
Regarding claim 3, Park et al. teaches a method of manufacturing a cathode active material for a non-aqueous electrolyte secondary battery, the method comprising:
a mixing process of mixing lithium nickel complex oxide particles, tungsten trioxide, and water to obtain tungsten mixture, the lithium nickel complex oxide particles including primary particles of a lithium nickel complex oxide represented by a general formula LiNi0.6Mn0.2Co0.2O2 (para. [0075]; corresponds to the general formula LizNi1-x-yCoxMyO2+α where 0 < x ≤ 0.35, 0 ≤ y ≤ 0.35, 0.95 ≤ z ≤ 1.20, -0.2 ≤ α ≤ 0.2, and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al); and 
secondary particles in which the primary particles aggregate (para. [0036]); and
a heat treatment process of heat-treating the tungsten mixture (paras. [0022] and [0023]).
Because Park et al. teaches the claimed cathode active material, one of ordinary skill in the art can expect that wherein the tungsten trioxide has a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO2.90 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2016-0050835).
Regarding claim 2, Park et al. teaches a cathode active material for the non-aqueous electrolyte secondary battery wherein the ratio of the number of atoms of tungsten to the number of atoms of the metallic component other than lithium in the coated lithium nickel complex oxide particles is 0.01% or higher and 3.0% or lower {claim 1 teaches that the claimed general formula 1 may comprise 0% – 10% of tungsten (W); [Formula 1] Li1+aNibMncCodMeO2 (In Formula 1, 0 ≤ a ≤ 0.2, 0.1 ≤ b ≤ 0.8, 0.1 ≤ c ≤ 0.8, 0.1 ≤ d ≤ 0.8, b+c+d=1, and M is Co, Mn, Ni, Al, Fe, V, Cr, Ti, Ta, Mg, Mo, Zr, At least one element selected from the group consisting of W, Sn, Hf, Nd and Gd, and 0≤e≤0.1; because the claimed range, 0.01% or higher and 3.0% or lower, and the prior art range, 0% to 10%, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding claim 5, Park et al. is silent regarding a method of manufacturing the cathode active material for the non-aqueous electrolyte secondary battery wherein a specific surface area of tungsten trioxide is 0.5 m2/g or more and 7.0 m2/g or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the cathode active material for the non-aqueous electrolyte secondary battery of Park et al. wherein a specific surface area of tungsten trioxide is 0.5 m2/g or more and 7.0 m2/g or less in order to optimize the specific surface area of the primary particles and/or the secondary particles to provide greater surface area for the electrochemical reaction to occur.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  as applied to claim 3 above, and further in view of Zhang (US 2016/0336622).
Regarding claim 4, Park et al. is silent regarding a method of manufacturing the cathode active material for the non-aqueous electrolyte secondary battery wherein a cumulative 10% particle diameter of the tungsten trioxide is 10 µm or more, a cumulative 50% particle diameter of the tungsten trioxide is 30 µm or more and 55 µm or less, and a cumulative 90% particle diameter of the tungsten trioxide is 100 µm or less.  However, Zhang teaches that it is known in the art for a battery to comprising a cathode further comprising tungsten trioxide wherein an average particle diameter is around 50 µm or less {corresponds to a cumulative 50% particle diameter; because the claimed range, 30 µm or more and 55 µm or less, and the prior art range, around 50 µm or less, overlap, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cumulative 50% particle diameter of the tungsten trioxide to be around 50 µm or less as taught by Zhang in order to create a battery having a high power density, high energy density, and long cycle life (para. [0109]).  
Modified Park et al. is silent regarding a method of manufacturing the cathode active material wherein a cumulative 10% particle diameter of the tungsten trioxide is 10 µm or more, and a cumulative 90% particle diameter of the tungsten trioxide is 100 µm or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average particle range of Park et al. such that a cumulative 10% particle diameter is 10 µm or more, and a cumulative 90% particle diameter is 100 µm or less when doing so provides the desired electrochemical properties of the cathode active material and the resulting non-aqueous electrolyte secondary battery.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant argues:  As an example, independent claim 1 recites, among other things, “wherein a relative standard deviation of a ratio of a number of atoms of tungsten to a number of atoms of a metallic component other than lithium contained in the coated lithium nickel complex oxide particles (Hereinafter, also simply referred to as “a standard deviation of tungsten”) is 0.4 or lower”. As will be explained below, this feature of independent claim | is a distinction over Park.  The Office Action at page 3 alleges that Park teaches the claimed cathode active material. The applicant respectfully disagrees. As described in paragraphs [0007] to [0010] of the specification, not all the cathode active material represented by the general formula: LizNi1-x-yCoxMyO2+α (where 0 < x ≤ 0.35, 0 ≤ y ≤ 0.35, 0.95 ≤ z ≤ 1.20, -0.2 ≤ α ≤ 0.2, and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al) have the feature of “wherein a standard deviation of tungsten is 0.4 or lower”, that is, the feature of having suppressed variation in tungsten content between the particles. The object of the present invention is to provide a cathode active material having suppressed variation in tungsten content between the particles (paragraph [0011] of the specification).  The applicant of the present invention found that, the cathode active material “wherein a standard deviation of tungsten is 0.4 or lower” can be obtained only when the tungsten trioxide with a suppressed content of WO2.90 (that is, the tungsten trioxide having a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO2.90 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern) is used for producing the cathode active material. For example, as described in paragraphs [0138] to [0181] and Table 1 of the specification, all of the cathode active materials of Examples 1 to 10, which are produced using the tungsten trioxide having the ratio of Iwo2.90/Iwos.00 being lower than 0.15, exhibited a relative standard deviation of tungsten being lower than 0.40, whereas all of the cathode active materials of Comparative Examples 1 to 8, which are produced using the tungsten trioxide having the ratio of IWO2.90/IWO3.00 being more than 0.15, exhibited a relative standard deviation of tungsten being more than 0.40. In the manufacturing method described in Park, the tungsten trioxide having the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 is not used, as described below regarding independent claim 3.  Accordingly, even when a cathode active material is produced in Park, the cathode active material “wherein a standard deviation of tungsten is 0.4 or lower” is not produced in Park.  Hence, the one of ordinary skill in the art cannot expect from Park, among other things, “wherein a relative standard deviation of a ratio of a number of atoms of tungsten to a number of atoms of a metallic component other than lithium contained in the coated lithium nickel complex oxide particles is 0.4 or lower”, as is recited in independent claim 1.  Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of independent claim | noted above, at least one claimed element is not present in Park.  Hence, Park does not anticipate independent claim 1.  By having the future of “wherein a relative standard deviation of a ratio of a number of atoms of tungsten to a number of atoms of a metallic component other than lithium contained in the coated lithium nickel complex oxide particles is 0.4 or lower”, as is recited in independent claim 1, “the battery characteristics of the secondary battery using the cathode active material containing the coated lithium nickel complex oxide particles can be stably enhanced”, “because the characteristics of the coated lithium nickel complex oxide particles contained in the cathode active material become uniform” (paragraph [0038]).
It is the Office’s position that by having the claimed relative standard deviation of a ratio of a number of atoms of tungsten to a number of atoms of a metallic component other than lithium contained in the coated lithium nickel complex oxide particles” that “the battery characteristics of the secondary battery using the cathode active material containing the coated lithium nickel complex oxide particles can be stably enhance” “because the characteristics of the coated lithium nickel complex oxide particles contained in the cathode active material become uniform”.  However, the Applicant fails to elaborate which battery characteristics are “stably enhanced”.  As a result, the instant rejections are being maintained.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Under no circumstance should an examiner accept as persuasive a bare statement or opinion that the element shown in the prior art is not an equivalent embraced by the claim limitation (MPEP 2184).
Applicant argues:  As an example, independent claim 3 recites, among other things, “wherein the tungsten trioxide has a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO290 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern”.  As will be explained below, this feature of independent claim 3 is a distinction over Park.  The Office Action at page 4 alleges that because Park teaches the claimed cathode active material, one of ordinary skill in the art can expect that wherein the tungsten trioxide has the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15.  The applicant respectfully disagrees.  The applicant respectfully submits that tungsten trioxide that has the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 had not been available before the present invention even if there were tungsten trioxides sold as high purity tungsten trioxide (paragraph [0054] of the specification).  The tungsten trioxide that has the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 is obtained, as described in paragraphs [0057], [0163], [0176], and [0173] of the specification, by subjecting commercially available tungsten trioxide to an oxidizing process under a flow of oxygen to adjust the ratio of IWO2.90/IWO3.00.  In Park, the tungsten trioxide is not subjected to the oxidizing process under a flow of oxygen.  Therefore, in Park, the tungsten trioxide having the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 is not obtained and used. In addition, Park is silent regarding the ratio of IWO2.90/IWO3.00, or, impurity of WO2.90 in the tungsten trioxide, and does not mention that the content of WO2.90 in the tungsten trioxide is to be suppressed.  Further, according to the present invention, because the tungsten trioxide that has the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 has good reactivity and can react at low temperature, the temperature of the heat treatment process can be set to 200°C or lower (paragraphs [0054], [0101] and [0103] of the specification).  In contrast, the heat-treating step, after the solvent removing step, is performed at a temperature of 250 to 500°C in Park (paragraphs [0045], [0052] and the like).  From this also, it is considered that the tungsten trioxide having the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 is not used in Park.  Accordingly, even when a method of manufacturing a cathode active material is disclosed in Park, using the tungsten trioxide that has the ratio of IWO2.90/IWO3.00 equal to or lower than 0.15 is not disclosed in Park.  Hence, one of ordinary skill in the art cannot expect from Park, among other things, “wherein the tungsten trioxide has a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO2.90 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern”, as is recited in independent claim 3.  Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim.  In view of the distinction of independent claim 3 noted above, at least one claimed element is not present in Park.  Hence, Park does not anticipate independent claim 3.  By having the future of “wherein the tungsten trioxide has a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO2.90 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern”, as is recited in independent claim 3, “a compound containing tungsten and lithium can be uniformly disposed on the surfaces of the secondary particles of lithium nickel complex oxide and the surfaces of the inside primary particles” (paragraph [0055]), therefore the cathode active material with the tungsten content variation between the coated lithium nickel complex oxide particles being low can be produced.
It is the Office’s position that because Park et al. teaches the claimed cathode active material and the method of making the claimed cathode active material, one of ordinary skill in the art would expect that the tungsten trioxide has a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO2.90 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern.  As a result, the rejection of claim 3 is being maintained.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Under no circumstance should an examiner accept as persuasive a bare statement or opinion that the element shown in the prior art is not an equivalent embraced by the claim limitation (MPEP 2184).
It is also the Office’s position that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the temperature of the heat treatment process can be set to 200°C or lower) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724